                  Case 19-10953-CSS                Doc 643        Filed 05/08/20          Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF DELAWARE


In re:                                                             )        Chapter 11
                                                                   )
KG Winddown, Inc.1                                                 )        Case No. 19-10953 (CSS)
                                                                   )        (Jointly Administered)
                            Debtors.                               )


 STAFFING REPORT OF ALVAREZ & MARSAL NORTH AMERICA, LLC FOR THE
           PERIOD FROM APRIL 1, 2020 THROUGH APRIL 30, 2020

         In accordance with the Order Authorizing the Debtors, Pursuant to 11 U.S.C. §§ 105(a)

and 363(b), to (I) Retain Alvarez & Marsal North America, LLC to Provide the Debtors a Chief

Restructuring Officer and Certain Additional Personnel and (II) Designate Christopher J. Wells

as Chief Restructuring Officer and Jonathan M. Tibus and Chief Executive Officer for the

Debtors Nunc Pro Tunc to the Petition Date [Docket No. 160] (the “Retention Order”) and

pursuant to the terms of the engagement letter entered into on March 29, 2019 (the “Engagement

Letter”) Alvarez & Marsal North America, LLC (the “A&M”) hereby submits its staffing report

(the “Staffing Report”) for the period of April 1, 2020 Through April 30, 2020 (the “Staffing

Period”) and in support of such report respectfully represents:

         1.        The Debtors appointed Jonathan M. Tibus to serve as the Chief Executive Officer

and Christopher J. Wells to serve as Chief Restructuring Officer as set forth in the Engagement

Letter. The Engagement Letter further states that A&M will provide additional A&M employees



1 The Debtors and the last four digits of their respective taxpayer identification numbers include: KG Wind Down, Inc. (f/k/a
  Kona Grill, Inc.) (6690); KGRH Wind Down, Inc. (f/k/a Kona Restaurant Holdings, Inc.) (6703); KGS Wind Down, Inc. (f/k/a
  Kona Sushi, Inc.) (4253); KGM Wind Down, Inc. (f/k/a Kona Macadamia, Inc.) (2438); KGTR Wind Down, Inc. (f/k/a Kona
  Texas Restaurants, Inc.) (4089); KGIH Wind Down, Inc. (f/k/a Kona Grill International Holdings, Inc.) (1841); KGB Wind
  Down, Inc. (f/k/a Kona Baltimore, Inc.) (9163); KGI Wind Down, Inc. (f/k/a Kona Grill International, Inc.) (7911); and KGPR
  Wind Down, Inc. (f/k/a Kona Grill Puerto Rico, Inc.) (7641).




DOCS_DE:224469.14 50045/002
                Case 19-10953-CSS        Doc 643     Filed 05/08/20     Page 2 of 2




to assist Mr. Tibus and Mr. Wells with the restructuring efforts and other business of the Debtors

(the “Additional Personnel”) as set forth more fully in the Engagement Letter.

        2.       The Retention Order provides that A&M shall file with this Court a report of

staffing on the engagement for the previous month and provide notice to the U.S. Trustee and the

Creditors’ Committee. Such report shall include the names and functions filled of the

individuals assigned.

        3.       Attached hereto as Exhibit A is a list which includes the names of the A&M

personnel serving the Debtors during this Staffing Period, along with their corresponding

functions.


Dated: May 8, 2020                                /s/ Jonathan M. Tibus
                                                  Jonathan M. Tibus, Managing Director
                                                  Alvarez & Marsal North America, LLC
                                                  Monarch Tower
                                                  3424 Peachtree Road NE
                                                  Suite 1500
                                                  Atlanta, GA 30326




                                                 2
DOCS_DE:224469.14 50045/002
